

Exhibit 10.1


AGREEMENT


THIS AGREEMENT made and entered into as of the ___ day of ______, 2005, by and
between Modine Manufacturing Company, a Wisconsin corporation, having its
principal place of business in Racine, Wisconsin (the “Company”), and
____________ of __________________ (the “Executive”).


WHEREAS, the Company desires to engage the Executive and Executive is desirous
of committing himself to serve the Company for the period and on the terms
herein provided.


WHEREAS, on the date hereof, the Company and Executive have entered into a
Change in Control and Termination Agreement (the “Change in Control Agreement”).


NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements of the parties herein contained, the parties hereto agree as
follows:


I. Employment; Period of Employment.


The period of employment shall be the period beginning on the date hereof and
terminating on the date 36 months after such date (the "Term"), provided that
for each day from and after the date hereof the Term will automatically be
extended for an additional day, unless either Employer or Executive has given
written notice to the other party of its or his election to cease such automatic
extension, in which case the Term shall be the 36-month period beginning on the
date such notice is received by such other party.



 
II.
Position, Duties; Responsibilities.



2.01 It is contemplated that during the Period of Employment, the Executive
shall continue to serve as a principal officer of the Company; currently
__________________. At all times during the Period of Employment, Executive
shall hold a position of responsibility and importance with duties and
responsibilities at least equal in scope, responsibility and importance to and
commensurate with the position of ______________.


2.02 Throughout the Period of Employment the Executive shall devote his full
time and undivided attention during normal business hours to the business and
affairs of the Company except for reasonable vacations. The office of the
Executive shall be located at the principal offices of the Company within the
Racine, Wisconsin, area and the Executive shall not be required to locate his
office elsewhere without his prior written consent.



--------------------------------------------------------------------------------



III. Compensation; Compensation Plans; Perquisites.


3.01 (a) For all services rendered by the Executive during the Period of
Employment, Executive shall be paid as compensation:


(i) A base salary (the Minimum Base Salary), payable not less often than
monthly, of no less than $________ per year, with such increases in such rate as
shall be awarded from time to time in accordance with the Company's regular
administrative practices or other salary increases applicable to Executives of
the Company in effect on the date of this Agreement; and


(ii) An annual incentive award or bonus under the Company's Management Incentive
Plan, or such equivalent successor plan as may be adopted by the Company.


3.02 During the Period of Employment the Executive shall be and continue to be a
full participant in the Modine Manufacturing Company 2002 Incentive Compensation
Plan and in any and all other executive incentive plans in which executives of
the Company participate that are in effect on the date hereof and that may
hereafter be adopted, including, without limitation, any stock option, stock
purchase, stock appreciation right plans, restricted stock plans, or equivalent
successor plans that may be adopted by the Company, with at least the same
reward opportunities that have heretofore been provided. Nothing in this
Agreement shall preclude improvement of reward opportunities in such plans or
other plans in accordance with the present practice of the Company.


3.03 During the Period of Employment, the Executive shall be entitled to
participate in the executive perquisites of the Company as determined by the
Board of Directors for key employees, including without limitation, an office,
secretarial and clerical services, paid annual Mayo Clinic Visits and income tax
and estate planning services.


--------------------------------------------------------------------------------






III.  
Employee Benefit Plans.



4.01 The Executive, his dependents and beneficiaries, including, without
limitation, any beneficiary of a joint and survivor or other optional method of
payment applicable to the payment of benefits under the current disability plans
of the Company, shall be entitled to all payments and benefits and service
credit for benefits during the Period of Employment to which officers of the
Company, their dependents and beneficiaries, are entitled as the result of the
employment of such officers under the terms of employee plans and practices of
the Company, including, without limitation, 401(k) plan, death benefit plans
(consisting of its Group Insurance Plan for Management Employees providing term
life insurance and travel accident insurance), its disability benefit plans
(consisting of its Income Protection Plan providing salary continuation,
sickness and accident and long-term disability benefits), its medical, dental
and health and welfare plans and other present or equivalent successor plans and
practices of the Company, for which officers, their dependents and
beneficiaries, are eligible, and to all payments or other benefits under any
such plan or practice subsequent to the Period of Employment as a result of
participation in such plan or practice during the Period of Employment.



3.02  
Nothing in this Agreement shall preclude the Company from

amending or terminating any employee benefit plan or practice, but, it being the
intent of the parties that the Executive shall continue to be entitled during
the Period of Employment to perquisites as set forth in paragraph 3.03 above and
to benefits and service credit for benefits under paragraph 4.01 above through
the Period of Employment hereunder.


V. Supplemental Retirement Benefit.


Since certain limitations are placed on the amount of benefits receivable by
participants under the Company's disability plan by the Internal Revenue Code,
and on the amounts contributable to the Company's 401(k) Plan under Article 5 of
such plan, the Company shall provide the Executive and his beneficiaries with
benefits equal to the benefits lost under those plans as a result of these
limitations. Payments of such supplemental retirement benefits shall be made to
the Executive or his beneficiaries in a manner consistent with the elections
available under the plans providing such benefits.


VI. Effect of Death or Disability.


6.01 In the event of the death of the Executive during the Period of Employment,
the legal representative of the Executive shall be entitled to the compensation
provided for in paragraph 3.01 above for the month in which death occurred.


6.02 (a) The term “Disability” as used in this Agreement shall mean an illness
or accident occurring during the Period of Employment which prevents the
Executive from performing his duties under this Agreement.


(b) In the event of the Disability of the Executive during the Period of
Employment, the Executive shall be entitled for a period of twelve (12) months
to the benefits provided for in paragraph 3.01(a)(i) and 3.01(a)(ii) above, at
the rate being paid at the time of the commencement of Disability. After a
disability period of twelve (12) months, the Executive shall receive disability
payments of 60% of the monthly compensation set forth in paragraphs 3.01(a)(i)
and 3.01(a)(ii) less the amount of any Company group insured long-term
disability benefits he receives. These disability payments are to continue to be
paid to the Executive until the end of the Period of Employment. This shall not
preclude the Executive from receiving disability benefits after the Period of
Employment under the Company's group long-term disability plan.



VII.  
Termination.



7.01 The Company may at its option terminate this Agreement at any time during
the term hereof, with or without cause. In the event of a Termination, as
defined in paragraph 7.03 below, during the Period of Employment, the provisions
of
this Section VII shall apply. Any provision of this Agreement to the contrary
notwithstanding, the payments, benefits, service credit for benefits and other
matters provided in this Section VII in the event of such a Termination are in
addition to any such items provided by Section V.


7.02 In the event of a Termination, the Company shall, as liquidated damages,
severance pay, and payment for services rendered in the past, pay to the
Executive an amount equal to the Average Annual Earnings of the Executive during
the remainder of the Period of Employment. During the period that payments
provided in this paragraph 7.02 are required, the Executive, his dependents and
beneficiaries shall continue to be entitled to all benefits under employee
benefit plans of the Company as if Executive was still employed and the period
in which such payments are provided shall be continued service with the Company
for the purpose of continued credits under the employee benefits plans and for
purposes of determining payments and other rights in respect of awards made or
accrued prior to termination under the executive incentive plans referred to in
paragraph 3.02; provided, however, if continued participation in any one or more
of such plans is not possible under the terms thereof, the Company shall provide
substantially identical benefits.


(a) The term "Average Annual Earnings" shall mean the sum of Executive’s
Five-Year Average Base Salary and his Five-Year Average Actual Bonus. For
purposes of this subsection, “Five-Year Average Base Salary” shall mean the
average of Executive’s per annum base salary payable for the five-year period
ending on the last day of the Company’s fiscal year immediately preceding the
fiscal year of Executive’s Termination; provided, however, if Executive had not
been employed for the entire five-year period, “Five-Year Average Base Salary”
shall mean the average of Executive’s per annum base salary payable over his
actual period of employment. For purposes of this subsection, “Five-Year Average
Actual Bonus” shall mean the average of Executive’s actual annual bonuses
payable under the Company’s Management Incentive Plan, or such equivalent
successor plan as may be adopted by the Company, for the five-year period ending
on the last day of the Company’s fiscal year immediately preceding the fiscal
year
of Executive’s Termination; provided, however, if Executive had not been
employed for the entire five-year period, “Five-Year Average Actual Bonus” shall
mean the average of Executive’s actual annual bonuses payable over his actual
period of employment.


7.03 The word "Termination" shall mean:


(a) Termination by the Company of the employment of the Executive for any reason
other than for Cause as defined in paragraph 7.04 below or for disability or
death.


(b) Termination by the Executive of his employment with the Company upon the
occurrence of any of the following events:


(i) Failure to elect or reelect the Executive to, or removal of the Executive
from, the office described in paragraph 2.01 above;


(ii) A significant change in the nature or scope of the authorities, powers,
functions or duties attached to the position described in paragraph 2.01 of this
Agreement, or a reduction in compensation, which is not remedied within thirty
(30) days after receipt by the Company of written notice from the Executive;


(iii) A breach by the Company of any provision of this Agreement not embraced
within the foregoing clause (i) and (ii) of this subparagraph 7.03(b) which is
not remedied within thirty (30) days after receipt by the Company of written
notice from the Executive; and


(iv) The liquidation, dissolution, consolidation or merger of the Company or
transfer of all or a significant portion of its assets unless a successor or
successors (by merger, consolidation or otherwise) to which all or a significant
portion of its assets have been transferred shall have assumed all duties and
obligations of the Company under this Agreement but without releasing the
Company that is the original party to this Agreement; provided that in any event
set forth in this subparagraph 7.03(b) above, the Executive shall have elected
to terminate his employment under this Agreement upon not less than forty (40)
and not more than ninety (90) days' advance written notice to the Board of
Directors of the Company, attention of the Secretary, given, except in the case
of a continuing breach, within three calendar months after (A) failure to be so
elected or reelected, or removal, (B) expiration of the thirty (30) day cure
period with respect to such event, or (C) the closing date of such liquidation,
dissolution, consolidation, merger or transfer of assets, as the case may be.


An election by the Executive to terminate his employment given under the
provisions of this paragraph 7.03 shall not be deemed a voluntary termination of
employment by the Executive for the purpose of this Agreement or any plan or
practice of the Company.


7.04 For the purpose of any provision of this Agreement, the termination of the
Executive's employment shall be deemed to have been for Cause only:


(a) if termination of his employment shall have been the result of an act or
acts of dishonesty on the part of the Executive constituting a felony and
resulting or intended to result directly or indirectly in gain or personal
enrichment at the expense of the Company, or


(b) If there has been a breach by the Executive during the Period of Employment
of the provisions of Section IX relating to confidential information, and such
breach results in demonstrably material injury to the Company.


7.05 In the event that the Executive's employment shall be terminated by the
Company during the Period of Employment and such termination is alleged to be
for Cause, or the Company shall withhold payments or provision of benefits
because the Executive is alleged to be engaged in Competition in breach of the
provisions of paragraph 9.02 below or for any other reason, the Executive shall
have the right, in addition to all other rights and remedies provided by law, at
his election either to seek binding arbitration within the Racine, Wisconsin,
area or other mutually agreeable area under the rules of the American
Arbitration Association, or to institute a judicial proceeding; all costs of
such arbitration or judicial proceeding including all attorney fees, are to be
borne by the Company if the Executive prevails.


VIII. No Obligation to Mitigate Damages.


In the event of a Termination, as defined in paragraph 7.03 above, the Executive
shall not be required to mitigate the amount of compensation and benefits set
forth in paragraph 7.02 above by seeking employment with others, or otherwise,
nor shall the amount of such compensation and benefits be reduced or offset in
any way by any income or benefits earned by Executive from another employer or
other source after the termination becomes effective.


IX. Confidential Information; Non Compete.


9.01 The Executive agrees not to disclose (either while in the Company's employ,
or at any time thereafter), to any person not employed by the Company, or not
engaged to render services to the Company, except with the prior written consent
of an officer authorized to act in the matter by the Board of Directors of the
Company, any confidential information obtained by him while in the employ of the
Company, including, without limitation, information relating to any of the
Company's inventions, processes, formulae, plans, devises, compilations of
information, methods of distribution, customers, client relationships, marketing
strategies or trade secrets; provided, however, that this provision shall not
preclude the Executive from use or disclosure of information known generally to
the public or of information not considered confidential by persons engaged in
the business conducted by the Company or from disclosure required by law or
Court order. The Agreement herein made in this paragraph 9.01 shall be in
addition to, and not in limitation or derogation of, any obligations otherwise
imposed by law upon the Executive in respect of confidential information and
trade secrets of the Company, its subsidiaries and affiliates.


9.02 (a) Subject to the provisions of paragraph 7.05 above, there shall be no
obligation on the part of the Company to make any further payments or provide
any benefits required under this Agreement if the Executive shall, during the
period that such payments are being made or benefits provided, engage in
Competition with the Company as hereinafter defined.


(b) The word “Competition” for the purposes of this paragraph 9.02 and any other
provision of this Agreement shall mean (i) taking a management position with or
control of a business engaged in the design, development, manufacture, marketing
or distribution of products, which constituted 5% or more of the sales of the
Company and its subsidiaries and affiliates during the last fiscal year of the
Company preceding the termination of the Executive’s employment, in any
geographical area in which the Company, its subsidiaries or affiliates is at the
time engaging in the design, development, manufacture, marketing or distribution
of such products; provided, however, that in no event shall ownership of less
than 5% of the outstanding capital stock entitled to vote for the election of
directors of a corporation with a class of equity securities held of record by
more than 500 persons, standing alone, be deemed Competition with the Company
within the meaning of this paragraph 9.02, (ii) soliciting any person who is a
customer of the businesses conducted by the Company, or any business in which
the Executive has been engaged on behalf of the Company and its subsidiaries or
affiliates at any time during the term of this Agreement on behalf of a business
described in clause (i) of this subparagraph 9.02(b), or (iii) inducing or
attempting to persuade any employee of the Company or any of its subsidiaries or
affiliates to terminate his employment relationship in order to enter into
employment with a business described in clause (i) of this subparagraph 9.02(b).


X. Notices.


All notices, requests, demands and other communications provided for by this
Agreement shall be in writing and shall be sufficiently given if and when mailed
in the continental United States by registered or certified mail or personally
delivered to the party entitled thereof at the address given from time to time
by the parties to this Agreement which address shall be such address as the
addressee may have given most recently by a similar notice. Any such notice
delivered in person shall be deemed to have been received on the date of
delivery.



XI.  
General Provisions.



11.01 There shall be no right of setoff or counterclaim in respect of any claim,
debt or obligation against any payments to the Executive, his dependents,
beneficiaries or estate, provided for in this Agreement.


11.02 The Company and the Executive recognize that each party will have no
adequate remedy at law for breach by the other of any of the agreements
contained in this Agreement and, in the event of any such breach, the Company
and the Executive hereby agree and consent that the other shall be entitled to a
decree of specific performance, mandamus or other appropriate remedy to enforce
performance of such agreements.


11.03 No right or interest to or in any payments shall be assignable by the
Executive; provided, however, that this provision shall not preclude him from
designating one or more beneficiaries to receive any amount that may be payable
after his death and shall not preclude the legal representative of his estate
from assigning any right hereunder to the person or persons entitled thereto
under his will or, in the case of intestacy, to the person or persons entitled
thereto under the laws of intestacy applicable to his estate.


11.04 (a) No right, benefit or interest hereunder, shall be subject to
anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation, or setoff in respect of any claim, debt or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law. Any attempt, voluntary or involuntary, to effect any action specified in
the immediately preceding sentence shall, to the full extent permitted by law,
be null, void and of no effect.


(b) Except as herein provided, the Executive shall not have any present right,
title or interest whatsoever in or to any investments which the Company may make
to aid it in meeting its obligations under this Agreement. Nothing contained in
this Agreement shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and the Executive or any other
person.


11.05 The term “beneficiaries” as used in this Agreement shall, in the event of
the death of the Executive, include any person, including a corporate or
individual beneficiary designated by the Executive in a written instrument in
form acceptable to and filed with the Company. In the absence of such
designation, or if the designation is invalid for any reason, the benefits shall
then be paid to the Executive’s estate.


11.06 In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this agreement to the Executive shall be deemed,
where appropriate, to refer to his legal representative or, where appropriate,
to this beneficiary or beneficiaries.


11.07 This Agreement shall be binding upon and shall inure to the benefit of the
Executive, his heirs and legal representatives, and the Company and its
successors, including, without limitation, any corporate or corporations
acquiring directly or indirectly all or substantially all of the assets of the
Company whether by merger, consolidation, sale or otherwise (and such successors
shall thereafter be deemed embraced with the term “the Company” for the purposes
of this Agreement).


11.08 The validity, interpretation, construction, performance and enforcement of
this Agreement shall be governed by the laws of the State of Wisconsin.


XII. Amendment or Modification.


No provision of this Agreement may be amended, modified or waived unless such
amendment, modification or waiver shall be authorized by the Board of Directors
of the Company or any authorized committee of the board of Directors and shall
be agreed to in writing, signed by the Executive and by an officer of the
Company hereunto duly authorized.


XIII. Severability.


In the event that any provision of this agreement, or portion thereof, shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement and parts of such provision not so
invalid or unenforceable shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement this ____
day of __________, 2005.




MODINE MANUFACTURING COMPANY


BY:__________________________
David B. Rayburn  
President & Chief Executive Officer


EXECUTIVE


_____________________________

(SEAL)




Attest:


_________________________
Secretary


